COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Annunziata and Senior Judge Cole
Argued at Richmond, Virginia


HENRY EDWARD GARDNER
                                      MEMORANDUM OPINION * BY
v.   Record No. 1244-97-2           JUDGE ROSEMARIE ANNUNZIATA
                                            MAY 5, 1998
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF BUCKINGHAM COUNTY
                    Richard S. Blanton, Judge
          (Robert H. Gray, Jr., on brief), for
          appellant. Appellant submitting on brief.

          Robert H. Anderson, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     Appellant, Henry Edward Gardner, appeals his conviction of

possession, while an inmate confined in a state correctional

facility, of an instrument not authorized by the Superintendent

which was capable of causing death or bodily harm in violation of

Code § 53.1-203.   He alleges that the evidence presented at trial

was insufficient to support his conviction.   Finding no error, we

affirm.

     We confine our statement of the facts to those relevant to

the issue on appeal.   The facts and all reasonable inferences

fairly deducible from them are stated in the light most favorable

to the Commonwealth, the party prevailing below.   Traverso v.
Commonwealth, 6 Va. App. 172, 176, 355 S.E.2d 719, 721 (1988).

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Appellant was confined as an inmate at the Buckingham

Correctional Center on January 1, 1996.          On that date, appellant

and another inmate, Richard Nahwooksky, walked together toward

appellant's cell.      As they walked up a stairwell which Nahwooksky

described as one of the "blind spots [at the facility] where the

police can't really see," appellant kicked a bag and, upon

opening it, found that it contained a knife.            Appellant picked up

the knife with the intention of turning it over to prison

authorities so that he might receive a "time cut or get some

extra good time" credited against his prison sentence.
     Shortly after appellant returned to his cell, Officer G.T.

Scott conducted a routine "shakedown" of appellant's cell.           Scott

observed appellant drop something down into his pants as he

approached the defendant's cell.         Upon searching the appellant,

Scott discovered the knife hidden under appellant's pants.           When

Scott discovered the knife, appellant gave no explanation about

his possession of the knife or his intentions with regard to it.

     Appellant contends that the Commonwealth failed to prove his

possession of the knife was unauthorized as required by

statute. 1   We disagree.
     1
      Section 53.1-203 provides in relevant part:

             It shall be unlawful for a prisoner in a
             state, local or community correctional
             facility or in the custody of an employee
             thereof to:

                 *      *     *     *        *      *       *

                  4.   Make, procure, secrete, or have in



                                   -2-
     The elements of the crime for which the appellant was

convicted may be proved by direct or circumstantial evidence.

See Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864, 876

(1983) ("Circumstantial evidence is as competent and is entitled

to as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt.").   When circumstantial evidence is relied upon to

establish guilt, all reasonable hypotheses of innocence must be

excluded.    Byers v. Commonwealth, 23 Va. App. 146, 152, 474
S.E.2d 852, 854 (1996) (citing Moran v. Commonwealth, 4 Va. App.
310, 314, 357 S.E.2d 551, 553 (1987)).   While no witness for the

Commonwealth expressly testified that the knife appellant

possessed was unauthorized by the superintendent, the

circumstantial evidence in the case was sufficient to sustain the

conviction beyond a reasonable doubt.

     The following evidence presented by the appellant in the

case at bar, and the reasonable inferences it raises, establishes

that the possession of the knife was unauthorized:   (1) appellant

acknowledged that he picked up the knife and kept it for the

purposes of being credited "good time"; (2) he explained his

reason for picking the knife up stating that "prison is

violent . . . .   It's not a good thing to just leave things like


            his possession a knife, instrument, tool or
            other thing not authorized by the
            superintendent or sheriff which is capable of
            causing death or bodily injury.



                                 -3-
this there,"; and (3) he explained his reason for not immediately

turning the knife over to prison officials as "You don't rat on

somebody for anything."   This evidence raises the reasonable

inference that appellant's possession of the knife was

unauthorized and in violation of prison rules.

     In addition, the Commonwealth's evidence supports the clear

inference that appellant's possession of the knife was

unauthorized.   Appellant attempted to conceal the knife in his

pants when he was approached by Officer Scott who was about to

conduct a shakedown search of his cell.   Upon finding the knife,

Scott put it into a bag for confiscated items.   Finally,

Nahwooksky testified that when appellant took and kept the knife

with the stated intention of getting a "time cut," Nahwooksky

tried to persuade appellant to "leave it alone," noting there was

"no telling what's happening with this knife."   Nahwooksky also

gave the following explanation of the basis upon which an

inmate's request for a time cut would be considered:
          Usually when an inmate says they are going to
          try to get a time cut, they find . . . a
          weapon or they know some type of knowledge
          about something that seriously is going to
          hurt somebody or involve the security matter
          in the institution.


(Emphasis added).

     Finally, during closing argument defense counsel

substantially conceded the point when he argued:   "[The

Commonwealth's Attorney] rightfully says if you look at the

instruction about what it does take to prove the case, it looks



                                -4-
like they've got it, A, B, and C, inmate, had a weapon, not

authorized, capable of causing harm.   That's there.   It's there.

I can't blink it away.   I can't pretend like it's not there."

(Emphasis added).   Accordingly, we affirm appellant's conviction.

                                                         Affirmed.




                                -5-